PER CURIAM.
The National Labor Relations Board, having issued an order against the Greer Steel Company pursuant to a stipulation of the parties dated November 28, 1938, and the parties having consented to the entry of a decree of this Court enforcing said order of the Board, and the Board having petitioned this Court for the entry of its said order; upon consideration of the petition of the Board for enforcement of said order and the stipulation of the parties it is hereby ordered, adjudged, and decreed that the Greer Steel Company, Dover, Ohio, its officers, agents, successors and assigns shall:
1. Cease and desist from:
(a) In any manner interfering with, restraining, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, as guaranteed under Section 7 of the Act, 29 U.S.C.A. § 157;
(b) Discouraging by any means membership in Tuscora Lodge No. 173 of the Amalgamated Association of Iron, Steel & Tin Workers or any other labor organization of its employees choosing.
2. Take the following affirmative action which the Board finds will effectuate the policies of the Act:
(a) Inform all of its officials and agents, including superintendents, foremen, and other supervisory employees, that they shall not in any manner approach employees concerning or discuss with the employees the question of their labor affiliations or threaten employees in any manner because of their membership in any labor organization in general or in the Amalgamated Association of Iron, Steel & Tin Workers of North America, Tuscora Lodge No. 173, in particular;
(b) If it has not already done so, post a notice in conspicuous places in its plant at Dover, Ohio, stating that the respondent *1004will cease and desist as aforesaid, and keep such notice posted for a period of at least thirty (30) days from the date of the day of posting.